— Judgment unanimously reversed on the law and the facts, defendant’s motion to suppress granted, and matter remitted to Onondaga County Su*545preme Court, for further proceedings on the indictment. Memorandum: As in the prior appeal by a codefendant (see, People v Rivers, 129 AD2d 983), we reverse defendant’s judgment and grant his motion to suppress because the police lacked legal justification to stop the vehicle in which defendant was riding. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J. — burglary, second degree, and other offenses.) Present — Callahan, J. P., Denman, Boomer, Green and Balio, JJ.